Citation Nr: 1118606	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  05-24 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial increased rating for bilateral hearing loss, rated 0 percent prior to August 13, 2010, and 10 percent since August 13, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to March 1956.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board remanded the Veteran's claim for additional development in February 2009 and May 2010.  The Veteran requested that he be afforded a hearing before the Board in a statement received in January 2006.  In correspondence dated in February 2010, the Veteran was advised that he was scheduled for a hearing before the Board in April 2010.  The Veteran failed to report for the hearing and his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2010).  

A March 2011 rating decision increased the rating for bilateral hearing loss to 10 percent.  However, that was not a full grant of the benefit sought on appeal and the issue of increase remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the period prior to August 13, 2010, the Veteran's hearing loss was manifested by no worse than level I hearing in the right ear and level I hearing in the left ear.

2.  For the period since August 13, 2010, the Veteran's hearing loss was manifested by no worse than level II hearing in the right ear and level V hearing in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss prior to August 13, 2010, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 (2010).

2.  The criteria for a rating in excess of 10 percent for bilateral hearing loss since August 13, 2010, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in June 2004, February 2010, and June 2010; rating decisions in October 2004 and July 2005; and a statement of the case in July 2005.  Those documents discussed specific evidence, particular legal requirements applicable to the claim, evidence considered, pertinent laws and regulations, and reasons for the decisions.  VA made all efforts to notify and to assist the appellant with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the March 2011 supplemental statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained medical examinations in relation to the claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the Veteran or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore the error was harmless).  

The Veteran claims that his hearing loss is not adequately compensated by the ratings currently assigned.  

The Veteran's service medical records show evidence of increased hearing thresholds on audiograms performed during the Veteran's active duty.  

The Veteran was afforded a VA audiological compensation and pension examination in August 2004.  Audiometric testing revealed puretone thresholds, in decibels, for the right ear of 25 at 1000 Hertz, 25 at 2000 Hertz, 55 at 3000 Hertz, and 60 at 4000 Hertz with an average decibel loss of 41.  Puretone thresholds, in decibels, for the left ear of 15 at 1000 Hertz, 50 at 2000 Hertz, 65 at 3000 Hertz, and 80 at 4000 Hertz with an average decibel loss of 53.  Speech testing revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.

The Veteran was afforded a VA audiological compensation and pension examination in August 2010.  Audiometric testing revealed puretone thresholds, in decibels, for the right ear of 25 at 1000 Hertz, 40 at 2000 Hertz, 60 at 3000 Hertz, and 65 at 4000 Hertz with an average decibel loss of 48.  Puretone thresholds, in decibels, for the left ear of 35 at 1000 Hertz, 55 at 2000 Hertz, 65 at 3000 Hertz, and 80 at 4000 Hertz with an average decibel loss of 59.  Speech testing revealed speech recognition ability of 88 percent in the right ear and 68 percent in the left ear.  The examiner indicated that the Veteran's bilateral sensorineural hearing loss had a significant impact on his occupation because it resulted in decreased concentration, poor social interactions, and hearing difficulty.  

VA outpatient treatment reports show that the Veteran was fitted with hearing aids in January 2005.  Those records do not include any audiometric findings.  

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7. Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Evaluations of defective hearing range from 0 percent to 100 percent, based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2010).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral, to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.86(a) (2010).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  That numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2010).  

A review of the August 2004 audiometric examination, and using the speech discrimination scores from the audiogram, correlates to level I hearing in the right ear and level I in the left ear.  38 C.F.R. § 4.85, Table VI (2010).  Neither the Veteran's right or left ear qualifies as an exceptional pattern of hearing loss under 38 C.F.R. § 4.86 (2010).  

The combination of level I and level I corresponds to a noncompensable disability rating.  38 C.F.R. § 4.85, Table VII (2010).  The ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In the Veteran's case, that results in a 0 percent rating. 

A review of the August 2010 audiometric examination, and using the speech discrimination scores from the audiogram, correlates to level II hearing in the right ear and level V in the left ear.  38 C.F.R. § 4.85, Table VI (2010).  Neither the Veteran's right or left ear qualifies as an exceptional pattern of hearing loss under 38 C.F.R. § 4.86 (2010).  

The combination of level II and level V corresponds to a 10 percent disability rating.  38 C.F.R. § 4.85, Table VII (2010).  The ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In the Veteran's case, that results in a 10 percent disability rating.  

Consequently, based on the results of the examinations of the records, the Board concludes that the Veteran's bilateral hearing loss is consistent with no more than a 0 percent rating prior to August 13, 2010, and no more than a 10 percent rating for the period since August 13, 2010.  

The Board has considered whether an extraschedular rating is warranted.  The threshold factor for extraschedular consideration is a finding on the part that the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability at issue is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2010).  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2010).  The Board finds that referral is not appropriate in this case.  While there is no doubt that the Veteran's hearing loss has a negative impact on his ability to work, this disability has not been shown to markedly interfere with employment beyond that contemplated in the assigned rating, to warrant frequent periods of hospitalization, or to otherwise render impractical the application of the regular schedular standards.  Additionally, the record does not show that this disability results in frequent periods of hospitalization.  Therefore, the Board finds that the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an increased rating for bilateral hearing loss, higher than 0 percent prior to August 13, 2010, and higher than 10 percent disabling since August 13, 2010, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


